EXHIBIT 24 POWER OF ATTORNEY KNOW EVERYONE BY THESE PRESENTS that each of the undersigned hereby constitutes and appoints, jointly and severally, Bruce G. Kelley and Mark E. Reese, or either of them (with full power to each of them to act alone), as his or her true and lawful attorneys-in-fact and agents, each with full power of substitution and resubstitution, for the undersigned and on his or her behalf, in any and all capacities related to signing and filing a post-effective amendment to Form S-3 Registration Statement No. 33-34499 (associated with thecontemplated termination of the Form S-3 Registration Statement and the de-registration of the remaining unsold securities), and to file the same, with all exhibits thereto and all documents required to be filed with respect therewith, with the Securities and Exchange Commission or any regulatory authority, granting unto such attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith and about the premises in order to effectuate the same as fully to all intents and purposes as he or she might or could do if personally present, hereby ratifying and confirming all that such attorneys-in-fact and agents, or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done. IN WITNESS WHEREOF, the undersigned has hereunto set his or her hand this 15th day of March, 2012. /s/ George C. Carpenter /s/ Stephen A. Crane George C. Carpenter III, Chair of the Board of Directors Stephen A. Crane, Director /s/ Jonathan R. Fletcher /s/ Robert L. Howe Jonathan R. Fletcher, Director Robert L. Howe, Director /s/ Bruce G. Kelley /s/ Gretchen H. Tegeler Bruce G. Kelley, President, CEO and Director Gretchen H. Tegeler, Director March 15, 2012.
